Citation Nr: 0407881	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a back disorder and, if so, whether the reopened claim 
should be granted.  

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a left knee disorder and, if so, whether the reopened 
claim should be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

In February 1981 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claims of 
entitlement service connection for back and left knee 
(previously claimed as left leg) conditions.  He was properly 
notified of that rating decision, and did not appeal.  

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from an April 1994 RO rating decision, which 
determined that the veteran had not submitted new and 
material evidence to reopen his claims.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In November 1994 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board notes that the veteran presented for local and 
Travel Board hearings in November 1994 and February 2003, 
respectively.  Transcripts of both proceedings have been made 
a part of the record.  


FINDINGS OF FACT

1.	In a February 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
the cause of a back disorder; the veteran did not appeal 
that determination. 

2.	Since the February 1981 RO rating decision, the veteran 
has submitted evidence which was not previously 
submitted to agency decisionmakers, which is related to 
an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a back 
disorder, which is neither cumulative nor redundant of 
the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating 
the claim.

3.	In a February 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
a left knee disorder; the veteran did not appeal that 
determination.

4.	Since the February 1981 RO rating decision, the veteran 
has submitted evidence which was not previously 
submitted to agency decisionmakers, which is related to 
an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a left 
knee disorder, which is neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating 
the claim.

5.	The veteran has no current back disability which is the 
result of any incident or event of active military 
service.  

6.	The veteran has no current left knee disability which is 
the result of any incident or event of active military 
service.  


CONCLUSIONS OF LAW

1.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left 
knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

3.	The competent evidence of record is against finding that 
the veteran has a current back disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).

4.	The competent evidence of record is against finding that 
the veteran has a current left knee disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen

As to the issue of reopening the previously denied claims, 
the Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000, 7-2003.  The duty-to-assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  The Board 
notes that the regulations implementing the VCAA include a 
new definition of new and material evidence.  See 38 C.F.R. 
§ 3.156(a) (effective for claims submitted after August 29, 
2001).  However, inasmuch as the veteran's claim was received 
in February 1993, the new provisions of 38 C.F.R. § 3.156(a) 
do not apply.  In any event, however, since the Board herein 
grants reopening of the claims, the applicability of that new 
regulation is not of significance to this aspect of the 
present decision.

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108 West 2002).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Turning to the current matter, in a rating decision dated in 
February 1981, the RO denied the veteran's claims of 
entitlement to service connection for back and left knee 
(claimed as left leg) conditions.  The veteran was notified 
of the RO's decision in a letter dated February 19, 1981; he 
did not appeal.  Therefore, the RO's February 1981 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 38 U.S.C.A. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).  

At the time of the RO's February 1981 rating decision the 
competent evidence of record included service medical 
records, which noted a history of left side pain since 1945.  

Since the February 1981 RO rating decision the veteran has 
submitted a "buddy" statement from J. T., who reported 
being present when the veteran fell down a flight of stairs 
in service.  J.T. also reported that the veteran injured his 
back and left leg and ankle.  According to J.T. the veteran 
was hospitalized at "Sampson" for a month.  The veteran 
also submitted statements from his daughter and niece, which 
indicated a long history of treatment for his left knee; a 
polygraph report; VA and private medical records, which 
reveal treatment for a left knee condition; a statement from 
Dr. Brady, which indicates that he treated the veteran for 
osteoarthritis of the back and left knee from 1951 to 1986; 
and a statement from Dr. Baez, which indicates that the 
veteran underwent a left total knee replacement for severe 
traumatic arthritis resulting from a fall down a flight of 
stairs while in service.  The RO also obtained treatment 
records from Dr. DeFoto, which indicates a 53-year history of 
knee pain.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, by itself or in connection with evidence previously 
assembled is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
That evidence includes VA and private treatment records that 
show back and left knee conditions since separation.  It also 
includes the June 2002 statement from Dr. Baez, which 
indicates that the veteran's current left knee condition is 
due to a fall during service and the records of treatment 
from Dr. DeFoto that indicate a 53-year history of knee pain.  
As that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent..  

II.  Service Connection on the Merits

Now that the veteran's claims of entitlement to service 
connection for back and left knee conditions have been 
reopened, the Board must consider whether the veteran has 
been given adequate notice of the VA's duty to assist and the 
evidence needed to support his claim.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  

More specifically, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim, in the August 2002 
supplemental SOC.  The Board concludes that the notification 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the U.S. Court of 
Appeals for Veterans Claims has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

On the merits of the case, the veteran contends that he 
injured his left knee and back in a fall during service in 
the 1940s, and that he has continued to suffer from a back 
and left knee condition since that time.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disability, such as arthritis, when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records are negative for any evidence of any 
back and/or left knee condition.  The veteran's separation 
examination notes a history of pain on the left side since 
1945.  However, physical examination was negative, and the 
veteran was not diagnosed with any disability.  

In a statement received in August 1985, the veteran's fellow 
serviceman, J.T., indicated that he remembered the veteran 
falling down a flight of stairs during service, and that the 
veteran was hospitalized for a month thereafter and treated 
for injuries to his left leg, ankle, and back.  

A statement issued by Dr. W. Brady indicates that he treated 
the veteran for osteoarthritis of the back and left knee 
during the period from 1951 to 1986.  

Dr. F. German submitted a statement on behalf of the veteran 
in January 1992, which indicated that he had been treating 
the veteran for osteoarthritis of the left knee since 1987 
and osteoarthritis of the back since 1989.  

Outpatient treatment records from Dr. J. DeFoto, dated from 
May 1993 to March 1998, include a copy of a patient 
questionnaire dated in May 1993 in which the veteran denied 
any history of any back injury or abnormality.  However, he 
did report a history of painful and/or swollen joints.  In 
March 1995, Dr. DeFoto noted that the veteran had a 15-year 
history of bilateral knee pain and diagnosed him with 
degenerative joint disease.  However, in October 1995, the 
veteran was noted to have a 53-year history of left knee pain 
due to an injury in service.  

In February 1994 the veteran presented for a VA examination, 
at which time he was diagnosed with low back syndrome and 
knee pain.  

Statements received from the veteran's daughter and niece 
indicate that the veteran has complained of knee pain for 
years.  A statement issued by family friend, G.R., indicates 
that the veteran was treatment by Dr. Torano in February 1947 
for back and left knee conditions due to a fall in service.  

A statement from Dr. J. Baez dated in June 2002 indicates 
that the veteran underwent a total left knee replacement for 
severe traumatic arthritis.  Dr. Baez noted that the veteran 
reported injuring his left knee in a fall during service, 
which according to Dr. Baez resulted in traumatic arthritis.  

As noted above, service connection may be granted for any 
condition that was incurred in active military service.  
38 C.F.R. § 3.303.  In the present case, the service medical 
records, including the veteran's separation examination, are 
negative for any complaint, treatment, or diagnosis of any 
back and/or left knee abnormality.  Contrary to the veteran's 
contentions, there is no evidence that was ever hospitalized 
in service for treatment of his back or left knee.  

The Board notes that the veteran has submitted a buddy 
statement from J.T., which supports the veteran's report of 
falling down stairs in service.  In addition, his daughter, 
his niece, and G. R. have reported a history of back and left 
knee pain.  As a layperson, J.T. is competent to report that 
the veteran fell during service, and we have no reason to 
doubt the veracity of that account.  Likewise, the veteran's 
daughter, his niece, and G.R. are competent to report that he 
has complained of back and left knee pain.  However, it is 
well established that, as laypersons, none of those 
individuals is qualified to render medical opinions regarding 
the diagnosis and/or etiology of disorders and disabilities, 
and their opinions are entitled to no weight in that regard.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, there is competent evidence that the veteran fell 
during service.  However, there is no competent medical 
evidence of any resulting injury, particularly of a chronic 
or continuous nature.  See Degmetich and Rabideau, supra.  
Further, the veteran's current arthritis did not manifest 
itself within the pertinent presumptive period (i.e., one 
year) from his separation from active duty.  As noted above, 
G.R. is only competent to state that the veteran complained 
of left knee and back pain in 1947.  She is not competent, as 
a layperson, to opine on diagnosis or etiology.  See 
Espiritu, supra.  

Furthermore, the Board respectfully notes the statements of 
Drs. DeFoto and Baez, which indicated that the veteran's left 
knee pain was due to an injury in service.  However, 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Since those physicians did not see the veteran at 
any time either contemporaneous with his service or even 
within many years thereafter, the statements of Drs. DeFoto 
and Baez have merely noted the veteran's contentions without 
any supporting medical comment or evidence, and they do not 
represent competent medical evidence as to the cause of the 
veteran's current disabilities.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran does not have current back and/or left 
knee conditions that were incurred in service.  
Alternatively, the Board notes that the competent evidence of 
record does not indicate, and the veteran does not contend, 
that he had pre-existing back and/or left knee disabilities 
that were permanently aggravated during service.  See 
38 C.F.R. § 3.306, 3.310.  

In view of the foregoing, the competent evidence of record is 
not in relative equipoise, and the veteran is not entitled to 
the benefit of the doubt.  See 38 C.F.R. § 3.102.  

Therefore, the Board finds that the veteran is not entitled 
to service connection, and the reopened claims must be 
denied..  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back condition is 
reopened.  However, the underlying claim is denied on the 
merits.  

New and material evidence has been submitted and the claim of 
entitlement to service connection for a left knee condition 
is reopened.  However, the underlying claim is denied on the 
merits.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



